BY THE COURT.
This is a proceeding in error to review a judgment of the Court of Common Pleas entered June 18, 1926. The petition in error was filed Oct. 21, 1926, more than seventy days after the final judgment.
It was claimed that under 11599 GC the final judgment should not have been entered until after the motion for a new trial had been overruled. The Court of Appeals held that the petition in error was not filed within the statutory time after the final judgment, and that the court had no- jurisdiction to review it. 11599 GC does not apply to a ease tried by a court without a jury, and where a case is so tried, the time within which a petition in error must be filed should he computed from the date of the final judgment Craig v Welply, 104 OS. 112.
Proceedings in error dismissed.
(Ferneding, Kunkle & Allread, JJ. concur)